Title: From Alexander Hamilton to Oliver Wolcott, Junior, [30 May 1796]
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.


[New York, May 30, 1796]
Dr. Sir
I perceive Congress are invading the Sinking Fund system. If this goes through & is sanctionned by the President the fabric of public Credit is prostrate & the Country & the President are disgraced. Treasury Bills & every expedient however costly to meet exigencies must be preferable in the event to such an overthrow of system.
Yrs truly
A Hamilton
May 30. 1796
